Exhibit 10.24
















WENDY'S INTERNATIONAL, INC.
AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN NO. 2


(EFFECTIVE JANUARY 1, 2010)













--------------------------------------------------------------------------------






 
WENDY'S INTERNATIONAL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


Prior to January 1, 2010, Wendy's International, Inc. maintained the Wendy's
International, Inc. Pension Plan and the Wendy's International, Inc. Profit
Sharing and Savings Plan for the benefit of its non-crew employees.  Effective
December 31, 2009, the Profit Sharing and Savings Plan merged with and into the
Wendy’s/Arby’s Group, Inc. 401(k) Retirement Plan (the “WAG 401(k) Plan”).  From
1984 to 2004, Wendy’s International, Inc. also maintained the Supplemental
Executive Retirement Plan to provide benefits in excess of those permitted in
the Pension and Profit Sharing and Savings Plans under the Internal Revenue
Code.  Following the enactment of Code section 409A, Wendy’s International, Inc.
froze contributions credited under the Supplemental Executive Retirement Plan to
maintain the grandfathered status of that plan under Code section 409A.  The
Company maintains this Supplemental Executive Retirement Plan No. 2 (the “SERP”)
to provide benefits in compliance with the provisions of Code section
409A.  This SERP shall be interpreted in conformity with the requirements of
Code section 409A.




ARTICLE I - DEFINITIONS


Whenever used herein with the initial letter capitalized and unless a different
meaning is plainly required by the context, words and phrases shall have (a) the
meanings stated below, or (b) if not stated below, the meanings given to them in
the WAG 401(k) Plan, if defined under that plan.  All masculine terms shall
include the feminine and all singular terms shall include the plural, unless the
context clearly indicates the gender or the number.


 
1.1
ACCOUNT means a notional account established for each Participant equal to the
sum of the following: (a) all supplemental contributions and interest credited
under Section 3.1, (b) all supplemental target contributions and interest
credited under Section 3.2, and (c) all supplemental profit sharing
contributions and interest credited under Section 3.3.

 
 
1.2
ACTIVE PARTICIPANT means a Covered Employee who becomes a Participant and
continues to participate in the SERP pursuant to Article II.

 
 
1.3
BENEFICIARY means any person or persons designated by a Participant to receive
any death benefits that may become payable under Article IV after the death of
such Participant.

 
 
1.4
BOARD means the Board of Directors of the Company, or a committee thereof.

 
 
1.5
CAUSE means the termination of a Participant’s employment by reason of the
Board’s good faith determination that the Participant (a) willfully and
continually failed to substantially perform his or her duties with the Company
or Participating Employer (other than a failure resulting from the

 


 
 

--------------------------------------------------------------------------------

 


 
Participant’s incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to the Participant by the Board
which specifically identifies the manner in which the Board believes that the
Participant has not substantially performed his or her duties and such failure
substantially to perform continues for at least fourteen (14) days, or (b) has
willfully engaged in conduct which is demonstrably and materially injurious to
the Company or Participating Employer, monetarily or otherwise, or (c) has
otherwise materially breached the terms of his or her employment agreement with
the Company or Participating Employer, if applicable (each, an “Employment
Agreement”) (including, without limitation, a voluntary termination of the
Participant’s employment by the Participant during the term of such Employment
Agreement).  No act, nor failure to act, on the Participant’s part, shall be
considered “willful” unless he or she has acted, or failed to act, with an
absence of good faith and without a reasonable belief that his or her action or
failure to act was in the best interest of the Company.  Notwithstanding the
foregoing, the Participant’s employment shall not be deemed to have been
terminated for Cause unless and until (1) there shall have been delivered to the
Participant a copy of a written notice setting forth that the Participant was
guilty of conduct set forth above in clause (a), (b) or (c) of the first
sentence of this definition and specifying the particulars thereof in detail,
and (2) the Participant shall have been provided an opportunity to be heard by
the Board (with the assistance of Participant’s counsel).

 
 
1.6
CHANGE IN CONTROL means the occurrence during the Plan Year of:

 
 
a)
An acquisition (other than directly from the Company) of any common stock or
other voting securities of the Company entitled to vote generally for the
election of directors (the "Voting Securities") by any "Person" (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act")), immediately after which such
Person has "Beneficial Ownership" (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty percent (30%) or more of the then outstanding
shares of the Company's common stock or the combined voting power of the
Company's then outstanding Voting Securities; provided, however, in determining
whether a Change in Control has occurred, Voting Securities which are acquired
in a "Non-Control Acquisition" (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control.  A "Non-Control Acquisition"
shall mean an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) maintained by (A) the Company or (B) any corporation or other
Person of which a majority of its voting power or its voting equity securities
or equity interest is owned, directly or indirectly, by the Company (for
purposes of this definition, a "Subsidiary") (ii) the Company or its
Subsidiaries, or (iii) any Person in connection with a "Non-Control Transaction"
(as hereinafter defined);

 


 
2

--------------------------------------------------------------------------------

 


 
b)
The individuals who, as of January 1, 2003, are members of the Board (the
"Incumbent Board"), cease for any reason to constitute at least seventy percent
(70%) of the members of the Board; provided, however, that if the election, or
nomination for election by the Company's common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this SERP, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a "Proxy Contest")
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or

 
 
c)
The consummation of:

 
 
1)
A merger, consolidation or reorganization with or into the Company, or in which
securities of the Company are issued (a "Merger"), unless such Merger is a
"Non-Control Transaction."  A "Non-Control Transaction" shall mean a Merger if:

 
 
A)
the stockholders of the Company, immediately before such Merger own directly or
indirectly immediately following such Merger at least seventy percent (70%) of
the combined voting power of the outstanding voting securities of the
corporation resulting from such Merger (the "Surviving Company") in
substantially the same proportion as their ownership of the Voting Securities
immediately before such Merger,

 
 
B)
the individuals who were members of the Incumbent Board immediately prior to the
execution of the agreement providing for such Merger constitute at least
two-thirds of the members of the board of directors of the Surviving Company, or
a corporation beneficially directly or indirectly owning a majority of the
Voting Securities of the Surviving Company, and

 
 
C)
no Person other than (i) the Company, (ii) any Subsidiary, (iii) any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
such Merger was maintained by the Company or any Subsidiary, or (iv) any Person
who, immediately prior to such Merger had Beneficial Ownership of thirty percent
(30%) or more of the then outstanding Voting Securities or common stock of the
Company, has Beneficial Ownership of thirty percent (30%) or more of the
combined voting power of the Surviving Company then outstanding voting
securities or its common stock;

 


 
3
 


 
2)
A complete liquidation or dissolution of the Company; or

 
 
3)
The sale or other disposition of all or substantially all of the assets of the
Company to any Person (other than a transfer to a Subsidiary).

 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the "Subject Person") acquired Beneficial Ownership
of more than the permitted amount of the then outstanding common stock or Voting
Securities as a result of the acquisition of common stock or Voting Securities
by the Company which, by reducing the number of shares of common stock or Voting
Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Persons, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of common stock or Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional common stock or Voting Securities which increase the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person, then a Change in Control shall occur.
 
 
1.7
CODE means the Internal Revenue Code of 1986, as amended from time to time.

 
 
1.8
COMMITTEE means the Administrative Committee established in Article V.

 
 
1.9
COMPANY means , prior to January 1, 2010, Wendy's International, Inc.  Effective
January 1, 2010, Company means Wendy’s/Arby’s Group, Inc.

 
 
1.10
COMPENSATION means a Participant's annual Compensation, as that term is defined
in the WAG 401(k) Plan, except that there shall be no maximum amount of
Compensation considered.  Compensation paid by the Company or any of its
Subsidiaries after January 1, 2010 for services performed by a legacy Wendy’s
brand employee, shall be treated as Compensation even though it is not paid by a
Participating Employer.

 
 
1.11
CONTRIBUTIONS means the amounts credited to a Participant's Account during a
Plan Year, other than interest, pursuant to Article III.

 
 
1.12
COVERED EMPLOYEE means an Employee who, on or before October 26, 2006 has been
appointed to serve as an officer:

 
 
a)
For Wendy’s International, Inc., with the title of "Vice President" or above; or

 
 
b)
For any Participating Employer, with such titles as may be designated for that
Participating Employer by the Board or a committee thereof.

 


 
4
 


 
1.13
EFFECTIVE DATE means January 1, 2010, the effective date of this SERP.

 
 
1.14
EMPLOYEE means a person employed by the Company or a Participating Employer who
is a United States citizen or resident alien.

 
 
1.15
FINAL AVERAGE COMPENSATION shall mean a Participant's average annual
Compensation over the five (5) consecutive calendar years while a Covered
Employee (or the total number of completed calendar years while a Covered
Employee if less than five (5)) out of the last ten (10) completed calendar
years while a Covered Employee preceding the Participant's attainment of age
sixty (60) which will provide him with the highest annual average Compensation.

 
 
1.16
GRANDFATHER ELIGIBLE PARTICIPANT shall mean a Participant who was an Active
Participant in the Wendy’s International, Inc. Supplemental Executive Retirement
Plan on January 1, 2003, and who had attained age 55 and completed at least five
(5) Years of Service as of that date.

 
 
1.17
INACTIVE PARTICIPANT means a former Active Participant who is no longer a
Covered Employee but who has an Account remaining in the SERP.

 
 
1.18
NORMAL RETIREMENT DATE and NORMAL RETIREMENT AGE both mean the first of the
month coincident with or next following a Participant's sixty-fifth birthday.

 
 
1.19
PARTICIPANT means an Active Participant or an Inactive Participant

 
 
1.20
PARTICIPATING EMPLOYER means an Affiliate, as defined in the WAG 401(k) Plan,
that has been authorized to participate in the SERP by the Board or a committee
thereof.

 
 
1.21
PENSION PLAN means the Wendy's International, Inc. Pension Plan.

 
 
1.22
PROFIT SHARING AND SAVINGS PLAN means the Wendy's International, Inc. Profit
Sharing and Savings Plan.

 
 
1.23
PLAN YEAR means the calendar year.

 
 
1.24
SERP means the Wendy's International, Inc. Supplemental Executive Retirement
Plan No. 2.

 
 
1.25
TOTAL AND PERMANENT DISABILITY means a physical or mental condition which
qualifies a Participant for Social Security disability benefits or which
qualifies such Participant to continue to receive benefits under the Company's
disability plan, after having received such benefits for twelve (12) months.

 


 
5
 


 
1.26
WAG 401(k) PLAN means the Wendy's/Arby’s Group, Inc. 401(k) Retirement Plan.

 
 
1.27
YEAR OF SERVICE means any Plan Year during which an Employee is credited with a
Year of Service under the WAG 401(k) Plan.

 


ARTICLE II - ELIGIBILITY AND PARTICIPATION
 
 
2.1
ELIGIBILITY

 
Each Covered Employee who was an Active Participant in the Wendy’s
International, Inc. Supplemental Executive Retirement Plan on the day prior to
the Effective Date shall be an Active Participant in the SERP on the Effective
Date if still a Covered Employee on that date.
 
Any other Covered Employee shall become a Participant in the SERP on the latest
of the Effective Date, the first day of the Plan Year following the date the
Employee became a Covered Employee (the Covered Employee's date of hire or
promotion into eligible employment), or the Entry Date upon which the Covered
Employee becomes a Match Eligible Participant in the WAG 401(k) Plan.
 
 
2.2
REEMPLOYMENT FOLLOWING QUALIFIED MILITARY SERVICE

 
Notwithstanding any provision of this SERP to the contrary, a Covered Employee
who returns to employment following qualified military service shall be credited
with such Contributions and Years of Service as required under Chapter 43 of
Title 38 of the United States Code.


ARTICLE III – AMOUNT OF BENEFIT
 
 
3.1
CREDITS TO SUPPLEMENTAL ACCOUNT

 
 
a)
On the last day of each Plan Year commencing after December 31, 2002, for each
Active Participant who remains employed as a Covered Employee by the Company or
a Participating Employer on the last day of the Plan Year, or who dies, becomes
disabled or attains Normal Retirement Age during the Plan Year while actively
employed, the Company shall credit to the Supplemental Account of such Active
Participant an amount determined as follows:

 
 
1)
For each Active Participant described above who is not a Grandfather Eligible
Participant, on the last day of each Plan Year commencing after December 31,
2002 but before January 1, 2007, an amount equal to the net supplemental credit
described in (b) below.

 
 
2)
For each Active Participant described above who is not a Grandfather Eligible
Participant, on the last day of each Plan Year

 


 
6
 


 
commencing after December 31, 2006, an amount equal to the net supplemental
credit described in (c) below.

 
 
3)
For each Active Participant described above who is not a Grandfather Eligible
Participant, on the last day of each Plan Year commencing after December 31,
2009, an amount equal to the net supplemental credit described in (d) below.

 
 
4)
For each Grandfather Eligible Participant described above, an amount equal to
the greater of the net supplemental credit described in (b), (c) or (d) below,
as applicable, and the target credit which would have been credited to such
Participant for such Plan Year under Section 3.2(b).

 
 
b)
Net Supplemental Credit.  For Plan Years beginning after December 31, 2004 but
before December 31, 2006, the difference between the gross supplemental credit
amount determined under the table in paragraph (1) below and the offsets set
forth in paragraph (2) below.

 
 
1)
Gross Supplemental Credit.

 
Participant's Age Plus Years of Service as of the first day of the Plan Year
 
Supplemental Credits as a percentage of prior year Compensation
Less than 40
 
5%
40-49
 
8%
50-59
 
11%
60-69
 
14%
70 or more
 
18%
     

 
2)
Offsets.  The aggregate of (A) the amounts credited during the prior Plan Year
to such Participant pursuant to Section 1.1(c) of the Pension Plan, (B) the
amounts that would have been credited during the prior Plan Year to such
Participant pursuant to Section 3.5 of the Profit Sharing and Savings Plan had
the Participant elected to make Deferred Income Contributions to receive the
maximum available Company Safe Harbor Matching Contribution, (C) any Company
Contributions credited to such Participant during the prior Plan Year pursuant
to Section 3.1 of the Profit Sharing and Savings Plan, and (D) that portion of
all "social security" employment (FICA) taxes paid during the prior Plan Year by
the Company or Participating Employer pursuant to Code section 3111(a).

 
 
c)
Net Supplemental Credit.  For Plan Years beginning after December 31, 2006 but
before December 31, 2009, the difference between the gross supplemental credit
amount determined under the table in paragraph (1) below and the offsets set
forth in paragraph (2) below.

 


 
7
 


 
1)
Gross Supplemental Credit.

 
Participant's Age Plus Years of Service as of the first day of the Plan Year
 
Supplemental Credits as a percentage of prior year Compensation
Less than 40
 
2.5%
40-49
 
5%
50-59
 
7.5%
60 or more
 
10%
     

 
 
2)
Offsets.  The aggregate of (A) the amounts that would have been credited during
the prior Plan Year to such Participant pursuant to Section 3.5 of the Profit
Sharing and Savings Plan had the Participant elected to make Deferred Income
Contributions to receive the maximum available Company Safe Harbor Matching
Contribution, (B) any Company Contributions credited to such Participant during
the prior Plan Year pursuant to Section 3.1 of the Profit Sharing and Savings
Plan, and (C) that portion of all "social security" employment (FICA) taxes paid
during the prior Plan Year by the Company or Participating Employer pursuant to
Code section 3111(a).

 
 
d)
Net Supplemental Credit.  For Plan Years beginning after December 31, 2009, the
difference between the gross supplemental credit amount determined under the
table in paragraph (1) below and the offsets set forth in paragraph (2) below.

 
 
1)
Gross Supplemental Credit.

 
Participant's Age Plus Years of Service as of the first day of the Plan Year
 
Supplemental Credits as a percentage of prior year Compensation
Less than 40
 
2.5%
40-49
 
5%
50-59
 
7.5%
60 or more
 
10%
     

 
 
2)
Offsets.  The aggregate of (A) the amounts that would have been credited during
the prior Plan Year to such Participant pursuant to Section 4.4 of the WAG
401(k) Plan had the Participant elected to make Deferred Income Contributions to
receive the maximum available Company Safe Harbor Matching Contribution, (B) any
Company Contributions credited to such Participant during the prior Plan Year
pursuant to Section 4.1 of the WAG 401(k) Plan, and (C) that portion of all
"social security" employment (FICA) taxes paid during the prior Plan Year by the
Company or Participating Employer pursuant to Code section 3111(a).

 


 
8
 


 
e)
Interest.  On the last day of each Plan Year, interest shall be credited to the
Supplemental Account as of that date but before crediting the allocation for
that Plan Year (if any) under this Section, for each Participant at a rate equal
to:

 
 
1)
From the Effective Date to December 31, 2007, the interest rate applied for that
Plan Year to the Account Balance Benefit under the Pension Plan.

 
 
2)
From January 1, 2008, the 30 year Constant Maturity Treasury Rate (or the next
longest US government bond rate then available) as of November 30th.

 
 
3.2
CREDITS TO SUPPLEMENTAL TARGET ACCOUNT

 
 
a)
Except as provided in Section 3.4 below, prior to January 1, 2003, the Company
shall credit to the Supplemental Target Account for each eligible Participant
the amounts described below and after January 1, 2003, the Company shall credit
to the Supplemental Target Account the interest credits described in (c) below :

 
 
(1)
For each eligible and Active Participant who remains employed by the Company on
the last day of the Plan Year, the amounts described in (b) below calculated as
of the last day of the prior Plan Year and the amount described in (c) below
calculated as of the last day of the Plan Year.



 
(2)
For each eligible and Active Participant who dies or becomes disabled during the
Plan Year while actively employed, the amount described in (b) below calculated
as of the last day of the prior Plan Year.  For each eligible and Active
Participant who died or became disabled during a Plan Year while actively
employed and who has not yet received payment of his SERP benefits, the amount
described in (c) below calculated as of the earlier of the last day of the Plan
Year or the date as of which benefits are paid under the SERP.

 
 

 
(3)
For each eligible and Active Participant who attained Normal Retirement Age
during the Plan Year while actively employed, the amount described in (b) below
calculated as of such Participant's Normal Retirement Date and the amount
described in (c) below calculated from the Normal Retirement Date to the earlier
of the last day of the Plan Year or the date as of which benefits are paid under
the SERP.



 
b)
An amount which will provide each Participant with a targeted annual benefit
payable as a life annuity at his Normal Retirement Date equal to the amount
obtained, if any, when the sum of (2), (3), (4) and (5) below is subtracted from
(1) below:

 


 
9
 


 
(1)
Fifty percent (50%) of the Participant's Final Average Compensation (determined
without salary projection) multiplied by a fraction, not exceeding one (1), the
numerator of which is the number of the Participant's expected Years of Service
at his Normal Retirement Date and the denominator of which is fifteen (15).

 


 
(2)
The Participant’s expected Accrued Benefit Derived from Company Contributions at
his Normal Retirement Date under the Pension Plan, assuming that the Participant
had elected to make Participant Contributions to the Plan in each Plan Year such
contributions as were permitted and that interest credited to the Account
Balance Benefit for future years will be at the rate of 7.5%, including the
Prior Plan Benefit and the Minimum Benefit.



 
(3)
With regard to the WAG 401(k) Plan, the sum of the Participant’s:



 
(i)
Company Matched Contribution Account;



 
(ii)
Company Contribution Account;



 
(iii)
Company Safe Harbor Matching Contribution Account calculated as if the
Participant had elected to make Deferred Income Contributions to receive the
maximum available Company Safe Harbor Matching Contribution and as if such
contributions had earned interest at an annual rate of 7.5%;



 
(iv)
any prior distributions from such Accounts; and



 
(v)
future expected Company Safe Harbor Matching Contributions for each Plan Year
until the Participant’s Normal Retirement Date equal to the Company Safe Harbor
Matching Contribution deemed to have been received by the Participant for that
Plan Year.



Such amount shall be projected for the number of years from the earlier of the
distribution of such Accounts to the Participant or the date of this calculation
to the Participant’s Normal Retirement Date at an interest rate of seven and
one-half percent (7.5%) compounded annually.  In the event that such Profit
Sharing and Savings Plan Accounts are distributed to the Participant on
different dates, then this projection shall be applied separately to each
distribution based upon the specific dates of distribution.


The total projected value shall be converted to a life annuity payable at the
Participant’s Normal Retirement Date, using the interest rate published by the
Pension Benefit Guaranty Corporation for use in calculating immediate annuities
which is in effect on the first day of


 
10
 


the Plan Year to the extent that such rate continues to be published.  In the
event that such rate is no longer published, the total projected value shall be
converted using the applicable interest rate as defined in Code section
417(e)(3) for the lookback month of November preceding the first day of the Plan
Year.


 
(4)
The Participant's Supplemental Profit Sharing Account projected and converted to
a life annuity payable at his Normal Retirement Date in the same manner as the
WAG 401(k) Plan Accounts in (3) above.



 
(5)
The amount of the retirement income the Participant is entitled to receive
pursuant to the Supplemental Retirement Agreement under the Nonqualified Plan.



 
c)
An amount equal to the interest rate described below applied to the amount in
the Participant's Supplemental Target Account as of the last day of the Plan
Year or, for purposes of Section 3.2(a)(3), as of the Participant's Normal
Retirement Date.

 
 
1)
From the Effective Date to December 31, 2007, the interest rate applied for that
Plan Year to the Account Balance Benefit under the Pension Plan; and

 
 
2)
From January 1, 2008, the 30 year Constant Maturity Treasury Rate (or the next
longest US government bond rate then available) as of November 30th.

 
 
3.3
CREDITS TO SUPPLEMENTAL PROFIT SHARING ACCOUNT

 
The Company shall credit or charge, as applicable, to each Participant's
Supplemental Profit Sharing Accounts the following amounts:
 
 
a)
For each Plan Year prior to January 1, 2003 during which the Participant is an
Active Participant in the Profit Sharing and Savings Plan, the amount by which:

 
 
(1)
The amount of Company Contributions which the Company would have allocated to
the Active Participant’s Accounts under the Profit Sharing and Savings Plan
without regard to the maximum annual limitations imposed by Section 415 of the
Code or the limitation on compensation imposed by Section 401(a)(17) of the
Code; exceeds

 
 
(2)
The actual amount of Company Contributions which the Company allocates to the
Active Participant’s Accounts under the Profit Sharing and Savings Plan.

 


 
b)
For each Plan Year from January 1, 2003 to December 31, 2006,during which the
Participant is an Active Participant, an Inactive Participant or a



 
11
 


 
 
former Participant in the Profit Sharing and Savings Plan, an amount equal to
the net gain (or net loss) that would have been credited (or charged) had the
amounts allocated to the Participant's Supplemental Plan Accounts been invested
in a manner similar to the investment of his Accounts under the Profit Sharing
and Savings Plan during a similar time frame.

 
If the Participant does not have any actual Accounts under the Profit Sharing
and Savings Plan, his Supplemental Plan Accounts shall be treated as though they
had been invested in the default investment offered under the Profit Sharing and
Savings Plan (as referenced in Section 16.1 of such plan, or any successor
section thereto).


 
c)
On the last day of each Plan Year commencing after December 31, 2006, interest
shall be credited to the Participant’s Supplemental Profit Sharing Account as of
the last day of the Plan Year at a rate equal to:

 
 
1)
For the Plan Year commencing January 1, 2007, the interest rate applied for that
Plan Year to the Account Balance Benefit under the Pension Plan; and

 
 
2)
For Plan Years commencing after December 31, 2007, the 30 year Constant Maturity
Treasury Rate (or the next longest US government bond rate then available) as of
November 30th.

 
 
3.4
CASH ELECTION

 
Prior to January 1, 2003, each Active Participant who was projected to have five
(5) or more Years of Service by the end of the Plan Year had been permitted to
elect, prior to notification of the Target Credit (as determined under Section
3.2 above) for such Plan Year, to receive in cash the amount that would
otherwise be credited to his Supplemental Target Account on the last day of such
Plan Year.  Payment of the vested Target Credits, which were elected to be taken
as cash, shall be paid by the end of the month following the last day of the
Plan Year for which the dollars are credited.
 
 
3.5
TERMINATION BENEFIT

 
If a Participant's employment terminates for any reason on or after his Normal
Retirement Age, after incurring a Total and Permanent Disability, as a result of
death or after completing five (5) Years of Service, such Participant (or his
Beneficiary in the event of the Participant's death) shall be entitled to
receive a benefit, payable in accordance with Article IV, equal to the balance
of the Participant's Account.  If a Participant's employment is terminated for
any reason prior to the earliest of attaining his Normal Retirement Age,
incurring a Total and Permanent Disability, the date of his death or completing
five (5) Years of Service, then notwithstanding any contrary provision in this
SERP, neither the Participant nor his Beneficiary shall be entitled to any
benefits under this SERP.
 


 
12
 


 
Notwithstanding the foregoing, the Participant shall be entitled to receive a
benefit payable in accordance with Article IV, equal to the balance of the
Participant's Account, if the Participant’s employment is terminated by the
Company without Cause within two years following a Change in Control or prior to
the date of a Change in Control if the Participant reasonably demonstrates that
the termination (a) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control or
(b) otherwise arose in connection with, or in anticipation of, a Change in
Control which has been threatened or proposed, such termination shall be deemed
to have occurred after a Change in Control for purposes of this Agreement
provided a Change in Control shall actually have occurred.
 
 
ARTICLE IV - FORMS OF PAYMENT
 
 
4.1
DISTRIBUTION OF BENEFITS

 
 
a)
Normal Form.  Unless a Participant elects one of the distribution alternatives
described in Section 4.1(b) in the manner set forth in Section 4.1(c), upon the
Participant’s Termination (other than for death, Total and Permanent Disability
or a Termination described in Section 7.3 or 7.5), the Participant will receive
the distribution of his or her Accounts in a single lump sum on, or as soon as
practicable after, the six month anniversary of the date of such Termination.

 
 
b)
Alternative Form.  In the alternative, a Participant may elect to receive his or
her Accounts in quarterly installments payable over no less than two years and
no more than fifteen (15) years commencing on, or as soon as practicable after,
the six-month anniversary of the date of such Termination, with the amount of
each installment equal to the amount of the Account on the Valuation Date
immediately prior to the payment of such installment divided by the number of
installments remaining to be paid.

 
 
c)
Timing and Manner of Distribution Elections.  Distribution elections shall be
made in such manner as may be designated by the Plan Administrator and
communicated to Participants.  Any election made within twelve months of the
date payment would otherwise commence (unless made within 30 days of becoming a
Participant) shall be disregarded and benefits shall be paid in accordance with
the preceding distribution election, if any, selected by such Participant or, if
no such distribution election has been made, in accordance with Section
4.1.  Effective January 1, 2006, any distribution election made more than 30
days after the Participant became an Eligible Individual shall delay the
commencement of distributions to such Participant by five years from the date
payments would have commenced in accordance with the preceding distribution
election, if any, selected by such Participant or, if no such distribution
election has been made, in accordance with Section 4.1.

 
 
13

--------------------------------------------------------------------------------


 
 
4.2
Distributions on Total and Permanent Disability or Death.

 
Notwithstanding the foregoing, in the event: (i) a Participant incurs a
Termination by reason of such Participant’s Total and Permanent Disability or
(ii) a Participant dies, whether before or after the payment of benefits has
commenced hereunder, the Participant’s total Account Balance shall be paid in a
single lump sum as soon as practicable after such occurrence but not later than
the March 15th of the year following the year in which such Termination occurs.
 
 
4.3
Distributions on Change in Control.

 
Notwithstanding the foregoing, if within two years following a Change in
Control, a Participant’s employment with the Company and its Affiliates is
involuntarily terminated without Cause or is terminated by the Participant for
Good Reason, the Participant’s total Account Balance shall be paid in a single
lump sum.  Such lump sum:
 
 
(a)
If the Participant is not a “specified employee” or if the Change in Control
constitutes “a change in ownership or effective control of the Company” or a
“change in the ownership of a substantial portion of the Company’s assets,” in
each case within the meaning of Code section 409A, shall be paid as soon as
practicable after such termination but not later than the March 15th of the year
following the year in which such termination occurs.

 
 
(b)
If both the Participant is a “specified employee” and the Change in Control does
not constitute either “a change in ownership or effective control of the
Company” or a “change in the ownership of a substantial portion of the Company’s
assets,” in each case within the meaning of Code section 409A, shall be paid as
soon as practicable after the first day of the calendar month following the date
which is six (6) months after the date of the Participant’s termination.

 
 
4.4
DESIGNATION OF BENEFICIARY

 
Each Participant shall designate, by giving a designation in approved form to
the Plan Administrator, a Beneficiary to receive any benefits which may become
or continue to be payable upon or after his death under this Plan.  Successive
designations may be made and the last designation received by the Plan
Administrator prior to the death of the Participant shall be effective and shall
revoke all prior designations.


If a Participant shall fail to designate a Beneficiary, if such designation
shall for any reason be illegal or ineffective or if no Beneficiary so
designated survives the Participant, then his benefits shall be paid to:


 
a)
His surviving spouse; or

 
 
14

--------------------------------------------------------------------------------


 
 
b)
If there is no surviving spouse, to the executor or other personal
representative of the Participant to be distributed in accordance with the
Participant’s will, or if he has no valid will, in accordance with applicable
state law.

 


ARTICLE V - PLAN ADMINISTRATION
 
 
5.1
PLAN ADMINISTRATOR

 
 
a)
The Company shall be the Plan Administrator.  The Company shall appoint a
Committee to act as its agent or delegate in carrying out its administrative
duties.

 
 
b)
The Committee shall consist of not fewer than three (3) members who shall be
appointed by the Company and may include individuals who are not Participants in
the Plan.  The Company may remove or replace any member at any time in its sole
discretion, and any member may resign by delivering a written resignation to the
Company, which resignation shall become effective at its delivery or at any
later date specified therein.

 
 
5.2
POWERS OF THE PLAN ADMINISTRATOR

 
The Plan Administrator shall be charged with the operation and administration
of the SERP in accordance with the terms hereof and shall have all the powers
necessary to carry out the provisions of the SERP.  Any and all determinations,
actions or decisions of the Plan Administrator and Committee with respect to the
administration of the SERP, including without limitation the determination of
benefit eligibility and interpretation of SERP provisions, shall be final and
conclusive and binding upon all parties having an interest in the SERP.


 
5.3
COMMITTEE

 
 
a)
The Committee shall hold meetings upon such notice and at such times and places
as its members may from time to time deem appropriate, and may adopt from time
to time such bylaws and regulations for the conduct and transaction of its
business and affairs consistent with the terms of the Plan and the delegation of
duties and powers by the Company.  A majority of its members at the relevant
time shall constitute a quorum for the transaction of business.  All action
taken by the Committee shall be by vote of the majority of its members present
at such meeting, except that the Committee also may act without a meeting by a
written consent signed by a majority of its members.  A member shall not be
disqualified from acting because of any personal interest, benefit or advantage,
inasmuch as a member may be a director of the Company, an Employee or a
Participant, but no member shall vote or act in connection with an action of the
Committee relating exclusively to himself.

 
 
15

--------------------------------------------------------------------------------


 
 
b)
The Committee may allocate among its members such specific responsibilities,
obligations, powers or duties as shall be deemed appropriate.

 
 
5.4
INDEMNIFICATION

 
The Company shall indemnify and defend each member of the Committee and all
officers or representatives of the Company and Employees assigned fiduciary
responsibility under Federal law to the greatest extent permitted by applicable
law against any and all claims, losses, damages, expenses (including reasonable
attorneys' fees) and liability arising from any action or failure to act in
connection with the SERP.


ARTICLE VI - CLAIMS PROCEDURES
 
 
6.1
CLAIMS REVIEW

 
Any Participant, former Participant or Beneficiary who wishes to request a
review of a claim for benefits or who wishes an explanation of a benefit or its
denial may direct to the Plan Administrator a written request for such review
within one hundred twenty (120) days of the denial.  The Plan Administrator
shall respond to the request by issuing a notice to the claimant as soon as
possible, but in no event later than ninety (90) days (one hundred eighty (180)
days in special cases) from the date of receipt of the request.  This notice
furnished by the Plan Administrator shall be written in a manner calculated to
be understood by the claimant and shall include the following:


 
a)
The specific reason or reasons for any denial of benefits;

 
 
b)
The specific SERP provisions on which any denial is based;

 
 
c)
A description of any further material or information which is necessary for the
claimant to perfect his claim and an explanation of why the material or
information is needed; and

 
 
d)
An explanation of the SERP's claim appeals procedure.

 
If the Plan Administrator denies the claim or fails to respond to the claimant's
written request for a review within one hundred eighty (180) days of its
receipt, the claimant shall be entitled to proceed to the claim appeals
procedure described in Section 6.2.  If the claimant does not respond to the
notice, posted by first-class mail to the address of record of the claimant,
within sixty (60) days from receipt of the notice, the claimant shall be
considered satisfied in all respects.


 
6.2
APPEALS PROCEDURE

 
In the event that the claimant wishes to appeal the claim review denial, the
claimant or his duly authorized representative may submit to the Plan
Administrator, within sixty (60) days of his receipt of the notice, a written
 
16

--------------------------------------------------------------------------------


 
notification of appeal of the claim denial.  The notification of appeal of the
claim denial shall permit the claimant or his duly authorized representative to
utilize the following claim appeals procedures:


 
a)
To review pertinent documents; and

 
 
b)
To submit issues and comments in writing to which the Plan Administrator shall
respond.

 
The Plan Administrator shall furnish a final written decision on formal review
not later than sixty (60) days after receipt of the notification of appeal,
unless special circumstances require an extension of the time for processing the
appeal.  In no event, however, shall the Plan Administrator respond later than
one hundred twenty (120) days after a request for an appeal.  The decision on
the appeal shall be written in a manner calculated to be understood by the
claimant, shall include specific reasons for the decision, and shall contain
specific references to the pertinent SERP provisions on which the decision is
based.


 
6.3
DISCRETION REGARDING CLAIMS AND APPEALS

 
The Plan Administrator, or any individual or committee to whom responsibility
for claims and appeals has been delegated, shall have complete discretion in
deciding such claims and appeals and any such decision shall be final,
conclusive and binding upon the claimant.
 


ARTICLE VII - MISCELLANEOUS
 
 
7.1
AMENDMENT AND TERMINATION

 
The SERP may be amended by the Company, by action of its Board or a committee
thereof, at any time in its discretion and without the consent of any
Participant.  However, in the event of the amendment or termination of the SERP,
any benefit accrued to such date shall not be reduced or forfeited without the
consent of each affected Participant.  Further, the SERP may not be amended or
terminated for two years following the end of the Plan Year in which a Change in
Control occurs or, prior to the date of a Change in Control, if an affected
Participant reasonably demonstrates that the amendment or termination is had
been adopted (a) at the request of a third party who has indicated an intention
or taken steps reasonably calculated to effect a Change in Control or
(b) otherwise in connection with, or in anticipation of, a Change in Control
which has been threatened or proposed, in either case provided a Change in
Control shall actually have occurred.
 
 
7.2
NO CONTRACT OF EMPLOYMENT

 
Nothing herein contained shall be construed to constitute a contract of
employment between the Company and any Participant.
 
 
17

--------------------------------------------------------------------------------



 
 
7.3
UNFUNDED PLAN

 
The SERP at all times shall be considered entirely unfunded both for tax
purposes and for purposes of the Employee Retirement Income Security Act of 1974
(ERISA).  Notwithstanding the foregoing, the Company may establish a benefits
protection trust for the benefit of Participants with an independent bank as
trustee.  Prior to a Change in Control, the Company shall transfer to such trust
assets equal to the Accounts of all Participants.  Any benefits protection trust
established to provide benefits under this SERP shall at all times remain
subject to the claims of the Company's general creditors in the event of
insolvency.


 
7.4
RESTRICTIONS UPON ASSIGNMENTS AND CREDITORS' CLAIMS

 
No benefit payable under this SERP shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge prior to actual receipt thereof by the Participant or Beneficiary and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge prior to such receipt shall be void.  No benefit payable under this SERP
shall be subject to attachment, garnishment, execution, levy or other legal or
equitable proceeding or process, and any attempt to do so shall be void.  The
Company shall not be in any manner liable for or subject to the debts,
contracts, liabilities, engagements or torts of any Participant or Beneficiary
except as may be required by the tax withholding provisions of the Code or any
state's income tax laws.
 
 
7.5
PAYMENT CONSTITUTES RELEASE

 
Payment to the Participant or Beneficiary as set forth in Article IV shall
completely discharge the Company's obligations under this SERP, whether paid by
a benefits protection trust established under Section 7.3 or directly by the
Company.


 
7.6
APPLICABLE LAW

 
To the extent not preempted by Federal law, the SERP shall be construed and
administered in accordance with the laws of the State of Ohio.


IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer this 30th day of December, 2009.


WENDY'S INTERNATIONAL, INC.


By: /s/ Wendy Henderson      
Its:  SVP              




 
18

--------------------------------------------------------------------------------

 

